         Case 21-50006   Doc 2   Filed 01/15/21   EOD 01/15/21 14:25:27        Pg 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                                 Indianapolis Division


In re:                                    )
                                          )
DEMONA FREEMAN,                           )
                                          )   Case No. 12-04713-JJG-13
             Debtor.                      )
                                          )
_____________________________________________________________________________
                                          )
DEMONA FREEMAN,                           )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  ) Adversary No. 21-50006
                                          )
PHH MORTGAGE f/k/a OCWEN LOAN             )
SERVICING, LLC., and OCWEN FINANCIAL )
CORPORATION,                              )
                                          )
           Defendant.                     )


                             APPEARANCE FOR PLAINTIFF

   Comes now Clark Quinn Moses Scott & Grahn, LLP, and hereby enter their Appearance for and
on behalf of the Plaintiff in the above-entitled Proceeding.

                                          Respectfully submitted,

                                          /s/ Travis W. Cohron
                                          Travis W. Cohron, No. 29562-30
                                          320 N. Meridian Street, Suite 1100
                                          Indianapolis, IN 46204
                                          Telephone: (317) 637-1321
                                          tcohron@clarkquinnlaw.com
     Case 21-50006        Doc 2     Filed 01/15/21      EOD 01/15/21 14:25:27          Pg 2 of 2




                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a copy of the foregoing pleading was served
upon the following by electronic filing or by first class United States mail, postage prepaid, this 15th
day of January 2021.

U.S. Trustee
Chapter 13 Trustee
PHH Mortgage successor by merger to Ocwen Loan Servicing, LLC
Ocwen Financial Corporation

                                                        /s/ Travis W. Cohron
                                                        Travis W. Cohron
